Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Newly cited DE102014218811A1 can not be said to teach or suggest the method of claim 16 in which a reactive polyolefin is reacted with a monomeric flame retardant agent containing an amine functional group and containing more than 10% of phosphorus, nitrogen, silicon or sulfur as there is insufficient motivation to arrive at such a process based on the disclosure of the patent. 
There is also insufficient motivation to arrive at the invention of claim 21 in that even aside from the communication element which is not disclosed or suggested there is no motivation to graft a reactive polyolefin through reaction between a first functional group on a polyolefin and a functional group on the flame retardant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
5-4-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765